Citation Nr: 1522741	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  12-32 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969, and had a period of active duty for training (ACDUTRA) from May 1965 to October 1965.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The issue of service connection for tinnitus was raised in a December 2011 VA examination report.  It is therefore referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDING OF FACT

The Veteran's right ear hearing loss is the result of in-service noise exposure, and his left ear hearing loss is the result of in-service aggravation of pre-existing hearing loss.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1153, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in statements submitted in October 2011 and March 2015, and in his May 2013 testimony before the Board, the Veteran contends that his hearing worsened following his service in Vietnam due to noise exposure.  Specifically, the Veteran asserts that he was in charge of and fired four-duce mortars and 105-Howitzers for the entirety of his Vietnam service.  He further asserts that, during his service, he was exposed to noise from a mine explosion, after which he was not able to hear for two days.  The Veteran's service personnel records reflect that he had combat service in Vietnam as part of an infantry division; the Board therefore presumes the credibility of the Veteran's assertions of in-service noise exposure, as they are consistent with the circumstances, conditions, and hardships of such service.  See 38 U.S.C.A. § 1154(b).

In support of his claim, the Veteran submitted statements from his daughter and his wife indicating that he began having problems with his hearing after returning home from Vietnam, which became worse over the years.

For the reasons set forth below, and upon resolution of all reasonable doubt in favor of the Veteran, the appeal is granted.  

As reflected in treatment records and on December 2011 VA examination, the Veteran has a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

The Veteran's service treatment records for his period of active duty from May 1968 to September 1969, reflect that on entrance into service, his auditory thresholds in the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz were, respectively, 5, 5, 15, and 20 in the right ear, and 15, 20, 25, and 50 in the left ear.  The Veteran was thus noted to have had a hearing loss disability for VA purposes in his left ear at this time.  Id. Service treatment records also contain a record of audiology examination indicating that the Veteran's auditory thresholds in the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz were each 0; however, this record is simply dated June 2, with no indication of in what year the test was conducted, or whether it was conducted during his ACDUTRA from May 1965 to October 1965, active duty from May 1968 to September 1969, or some other period.  The Veteran's August 1969 report of examination for his separation from service reflects that no audiological testing was performed at that time. 
 
On December 2011 VA examination, the examiner noted the Veteran's April 1968 auditory examination revealing normal hearing sensitivity in the right ear and moderate hearing loss at 4000 hertz in the left, and that on separation examination in August 1969 no audiogram was performed.  The examiner therefore stated that she did not know when the Veteran's hearing loss began, or if it was aggravated in service, and that more evidence was needed to provide an opinion.

In February 2015, a Veterans Health Administration (VHA) examiner, after reviewing the claims file, noted the April 1968 audiology report, and determined that, based on the testing, she could not rule out the possibility that the Veteran's hearing loss in the left ear was the result of military noise exposure, but that his normal hearing in the right ear indicated that it was not likely that military noise exposure caused his right ear hearing loss.  However, the examiner appears to have mistakenly considered the April 1968 report to have been subsequent to the Veteran's period of active combat service in Vietnam, rather than before.  Given that the examiner's opinion was based entirely on this incorrect premise, the opinion is not of probative value.

The Board notes that, while no hearing test was performed during his August 1969 separation examination, he reported no history of hearing loss at that time.  However, the Veteran similarly reported no history of hearing loss at the time of his April 1968 entrance examination, at which time audiological testing revealed a hearing loss disability for VA purposes in the left ear.  

In light of the above, given Veteran's credible account of constant exposure to extremely loud noise that noticeably affected his hearing during his combat service in Vietnam, and considering his and his friend's and family's statements regarding his hearing problems following service, and the Board finds the evidence for and against his claim to be at least in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that the Veteran's right ear hearing loss is the result of in-service noise exposure, and that his left ear hearing loss is the result of in-service aggravation of pre-existing hearing loss.  Accordingly, service connection for bilateral hearing loss must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed. 


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


